“Cowen, Chief Judge, Skelton and Bennett, Judges, dissenting :
“For the reasons stated in the dissent in United States v. Oneida Nation of New York, supra, while agreeing to the remand, we would require that the Federal Government have actual notice of the applicable treaties, and, further, before any liability could attach to the United States, that findings show timely express complaint by the Indians to the United States, Seneca Nation v. United States, 173 Ct. Ct. 912, 916 (1965), and a causal connection between their alleged deprivation and the actions of the United States. Lipan Apache Tribe v. United States, 180 Ct. Cl. 487, 502 (1967).”